DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANTHONY SIMMONS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2101

                              [July 21, 2021]


  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case No.
432014CF000117.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

                      ON MOTION FOR REHEARING

PER CURIAM.

   Based on the Florida Supreme Court’s opinion in State v. Dortch, 46
Fla. L. Weekly S129 (Fla. May 20, 2021), we grant the State’s motion for
rehearing. In Dortch, the supreme court held “there is no fundamental-
error exception to the preservation requirement of” Florida Rule of
Criminal Procedure 9.140(b)(2)(A)(ii)(c). Id. We withdraw the previously
issued panel opinion and affirm the final judgment of conviction.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *